Exhibit 10.2

 

PROMISSORY NOTE

 

$5,000,000.00

July 31, 2015

 

For value received, the undersigned, FNY MANAGED ACCOUNTS LLC, a Delaware
limited liability company (“Payor”), hereby promises to pay to the order of
OVERSTOCK.COM, INC., a Delaware corporation (“Payee”), the principal amount of
FIVE MILLION AND NO/100 Dollars ($5,000,000.00), together with interest on the
unpaid principal amount hereof at the rate of 3.0% per annum from the date
hereof until such principal amount is paid in full, as specified in the
Cryptodebt and Note Purchase Agreement dated July 31, 2015 by and among Payee,
Payor and Medici, Inc., a Utah corporation (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”).  All amounts remaining unpaid under this Promissory Note
on July 31, 2020 (the “Maturity Date”) shall be due and payable on the Maturity
Date.

 

This Promissory Note is subject to the terms of the Agreement.  Capitalized
terms used in this Promissory Note that are defined in the Agreement and not
otherwise defined in this Promissory Note have the meanings assigned to such
terms in the Agreement.  The Agreement, among other things, contains provisions
for acceleration of the maturity of this Promissory Note upon the happening of
certain events stated in the Agreement.  The Payor may make prepayments on this
Promissory Note at any time without penalty or fee.

 

The outstanding principal amount hereof shall bear interest at 3.0% per annum
and shall be payable annually in arrears for the preceding calendar year on the
last business day of each January.  The payment obligations of Payor under this
Promissory Note, including interest payments, shall be offset against the
interest payments of Payee on the Cryptodebt and the payment obligations of
Payee in connection with the redemption of the Cryptodebt, as set forth in the
Agreement.  Notwithstanding the foregoing, all then accrued unpaid interest
shall be due and payable on the Maturity Date or on the date of any prior
voluntary or mandatory prepayment of this Promissory Note.  Both principal and
interest are payable in lawful money of the United States of America to the
Payee at the location or address specified by the Payee to the Payor in same day
funds.  The Payee shall record payments of principal made under this Promissory
Note, but no failure of the Payee to make such recordings shall affect the
Payor’s repayment obligations under this Promissory Note.

 

This Promissory Note is made expressly subject to the terms of the Agreement.

 

The Payor hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind.  No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Promissory Note shall operate as a waiver of such
rights.

 

THIS PROMISSORY NOTE SHALL BE THE GENERAL UNSECURED OBLIGATION OF FNY MANAGED
ACCOUNTS LLC AND SHALL HAVE NO CONTRACTUAL PRIORITY OVER ANY OTHER DEBT OF FNY
MANAGED ACCOUNTS LLC.

 

THIS PROMISSORY NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE.

 

THIS PROMISSORY NOTE, THE AGREEMENT AND THE TRANSACTION DOCUMENTS DESCRIBED IN
THE AGREEMENT REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS

 

--------------------------------------------------------------------------------


 

PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY, THIS PROMISSORY NOTE, THE
AGREEMENT AND THE TRANSACTION DOCUMENTS DESCRIBED IN THE AGREEMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

--------------------------------------------------------------------------------


 

 

PAYOR:

 

 

 

 

 

FNY MANAGED ACCOUNTS LLC

 

 

 

 

 

 

By:

/s/ Donald Motschwiller

 

 

 

 

Name:

Donald Motschwiller

 

 

 

 

Title:

Chief Executive Officer

 

[Signature Page to Promissory Note]

 

--------------------------------------------------------------------------------